DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of 3 Group I, Ib without traverse (i.e., claims 1-2, 6-12, 17, 19-21) in the reply filed on 12/7/20 is acknowledged.  It is noted that since claim 19 depends on claim 18, claim 18 will also be examined with the elected group Ib.  Therefore, claims 1-2, 6-12, 17, 18-21 are examined as the elected invention Ib on the merits.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 12, 17 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Bianchi (US 20040152399).
Regarding claim 1, Bianchi teaches a method of processing at least one ferrule 10/12 (connector/ferrule 10; ¶ 0003: a ferrule 12 is located inside the connector 10; fig. 23) that includes an end face (e.g., in fig. 23, end face of ferrule 12 is against film 542 elevated/pressured 
Thus claim 1 is met
Regarding claim 12, Bianchi teaches the method of claim 1 (see above), wherein the tracing further comprises: tracing a first spiral path (e.g., Bianchi claim 3, Abstract, ¶ 0091; the fixture 400, which holds plural ferrules/connectors 10/12, moves the ferrules/connectors 10/12 in patterns, such as a spiral; ¶ 0124) in the abrasive element from the processing of the at least one ferrule, the first spiral path being defined in a first (1st) ring region on the abrasive element; and tracing a second (2nd) spiral path in the abrasive element from the processing of the at least one ferrule, the second spiral path being defined in a second ring region on the abrasive element (e.g., since each fixture 400 holds 6 connector ferrules 10/12, when the fixture is moved in a spiral pattern each of the ferrules moves in a spiral pattern; each ferrule spiral can be considered as a ring region; thus, the processing of six ferrules {such as shown in fig. 23} in a spiral defines at least 6 ring regions thus meeting the claim language “the first spiral path being defined in a first (1st) ring region on the abrasive element; and tracing a second (2nd) spiral path in the abrasive 
Thus claim 12 is met
Regarding claim 2, Bianchi teaches the method of claim 12 (see above), wherein at least one ferrule assembly comprises the at least one ferrule and at least one optical fiber coupled to the at least one ferrule (e.g., ¶ 0061; figs. 5, 12-15; a fixture 400 holds plural connectors/ferrules 10/12), and further wherein the engaging, moving, and tracing are performed with the at least one ferrule assembly (e.g., Bianchi claim 3, Abstract, ¶ 0091; the fixture 400, which holds plural ferrules/connectors 10/12, moves the ferrules/connectors 10/12 in patterns, such as a spiral; ¶ 0124; fig. 23).  
Thus claim 2 is met.
Regarding claim 6, Bianchi teaches the method of claim 12 (see above), wherein moving the at least one ferrule and the abrasive element relative to each other further comprises moving both the at least one ferrule and the abrasive element to trace the spiral path in the abrasive element (e.g., ¶ 0119: when pads 511 are raised polishing film 542 is pressured against the end face of each ferrule 12; figs. 23, 31A-B; the polishing film 542 is moved against the end of each ferrule 12/10 via pressure applied by a respective pad 511, thus the film 542 is moved via pressure; moreover, ¶ 0091: the connector/ferrule 10/12 can be moved in a sequence of patterns {such as a spiral pattern: ¶ 0124} over the polishing film that is being pressed/moved against the ferrule end; thus the pad/film/abrasive element 511/542 moves relative to the ferrules such that both the at least one ferrule and the abrasive element to trace the spiral path in the abrasive element).  
Thus claim 6 is met

Thus claim 17 is met.


Allowable Subject Matter
Claims 7-11, 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art, either alone or in combination, does not disclose or render obvious the subject matter of claims 7-11, 18-21 in combination with the rest of the respective claim.
It is noted that each of claims 7-11, 18-21 is allowable because the unique combination of each and every specific element stated in the claim.
	It is further noted that Medeiros (US 7217174) teaches a spiral (e.g., figs. 4, 7), but lacks the specificity of an Archimedean spiral and sufficient motivation without knowledge of the instant Application to utilize and Archimedean spiral.  Nor does the prior art sufficiently provide obviousness with respect to the gaps, successive passes, or ring regions disposed about one another claimed (e.g., claim 18) subject matter in combination with the remainder of the respective base claim(s).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874